Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158816                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CHARTER TOWNSHIP OF YPSILANTI,                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158816
                                                                    COA: 340487
                                                                    Washtenaw CC: 16-000800-CZ
  JUDITH PONTIUS,
            Defendant-Appellee.

  _________________________________________/

          By order of April 30, 2019, the application for leave to appeal the October 30, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in DeRuiter
  v Byron Twp (Docket No. 158311). On order of the Court, the case having been decided
  on April 27, 2020, ___ Mich ___ (2020), the application is again considered and, pursuant
  to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the
  Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration
  in light of DeRuiter.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2020
           p0921
                                                                               Clerk